*69Dissenting Opinion by
Mr. Chief Justice Brown :
What the Constitution forbids, may not be done, and its inhibitions need not always be expressed, for they are equally effective and not less to be regarded when they arise by necessary implication: Page v. Allen, 58 Pa. 338; Commonwealth ex rel. v. Heck, 251 Pa. 39; Stoy on the Constitution, Section 424. In construing a Constitution its words are to receive their popular, natural and ordinary meaning: Commonwealth v. Bell, 145 Pa. 374; Keller v. Scranton, 200 Pa. 130; Raff v. Philadelphia et al., 256 Pa. 312. When these two propositions are borne in mind there is no escape, it seems to me, from the conclusion that the governor’s appointment of the appellee as commissioner of banking, to serve until the expiration of the next session of the senate, after he had been rejected by that body at its late session, was in clear, palpable and plain disregard and defiance of Section 8, Article IV, of the Constitution. The words of that article can have but one meaning to a layman, and, if this be so, how can a different one be given to them by the courts, whose duty it -is to read them as they are popularly, naturally and ordinarily understood?
During the session of the senate the governor could have appointed the appellee commissioner of banking only with the advice and. consent of two-thirds of the members of that body. He sought such advice and consent by nominating him for the said office, but the nomination was rejected, and its rejection was, in effect, a declaration by the senate that the nominee should not serve as commissioner of banking for the succeeding four years. This action of the senate did not disqualify him generally for appointment as such commissioner, but meant merely that it would not consent to his appointment to serve for a- certain period. In so acting the senate exercised a power expressly conferred upon it by the Constitution as a check upon the appointing power, and yet immediately after it adjourned the governor, in the face of its rejection of his nominee, ap*70pointed him to the office which it had just declared he should not then fill. If the Constitution may be thus circumvented, the executive may do indirectly what that instrument forbids his doing directly, for he can make appointments against the advice and consent of the senate; and this is just what has been done in the present case. The average man, with the constitution of his state before him, couched in clear and plain terms, will hardly be able to- understand how one whose name had been submitted by the governor to the senate, as required by the Constitution, for confirmation as his appointee to a certain office, and had been rejected by the senate, can, as soon as that body adjourns, be constitutionally appointed to the same office, the vacancy therein having been caused by the rejection. If this can be done, a license will he given to every succeeding governor to fill every appointive office for a full term, not only without the advice and consent of the senate, but against them. The check upon his appointing power will be gone, for he may, at the two regular sessions'of the senate held during his term of office, do just what the present executive has done, and, by appointing rejected nominees after each adjournment of the senate, the appointees would be given full terms of at least four years, for each appointment would extend to the end of the next session of the senate. As to this, it was said by the very learned Judge Oadw aladee, in speaking of the constitutional provision in the Federal Constitution relating to appointments by the President: “Thus he might, though the senate were-in session when the vacancy first occurred, or had sat since it thus occurred, appoint, in the recess, an officer who would be objectionable to the senate if in session— and might, in disregard or defiance of the senate, continue him in office indefinitely”: In re Attorney of the United States, 2 Cadwalader’s Cases, U. S. District Ct., 138, 118.
As the rejection of the appellee was for a full term of *71four years, it covered every portion of that term. Majus dignum trahit ad se minus dignum.
None of our cases support the conclusion reached by the majority of the court, and it is so admitted. In Fritts v. Kuhl, 51 N. J. L. 191, the case upon which reliance is placed in sustaining the action of the court below, the question involved in this case was not discussed either in the argument of counsel or in the opinion of the court. The sole question there was whether there had been an actual vacancy which had happened during a recess of the legislature, and the discussion turned entirely upon what was meant by the words of the Constitution of New Jersey,' “a vacancy happening during a recess of the legislature.”
While the question before this court in Lane v. Commonwealth, 103 Pa. 481, was the governor’s power of removal, we said, through Mr. Chief Justice Meecue : “As already shown, the Constitution declares in section 8 cited, the governor shall nominate and he shall appoint. Before he completes the appointment the senate shall consent to his appointing the person whom he has named. It may prevent an appointment by the governor, but it cannot appoint. It may either consent or dissent. That is the extent of its power. There its action ends. It cannot suggest the name of another. If it dissent the governor cannot appoint the person named.” In Commonwealth v. Waller, 145 Pa. 235, one of the contentions of the Commonwealth in the court below was that “after the senate adjourns, the governor has undoubted right to commission the person rejected by the senate.” In answer to this the Honorable John W. Simonton, late president judge of the twelfth judicial district, whose learning and ability are remembered and will not soon be forgotten, said: “We have not been referred to any case which decides that the governor has power to appoint one who has been rejected by the senate, to the same office and for the same period for which he was nominated and rejected, or any part of such period; and *72in the absence of. authority we think the spirit and intent of the Constitution- forbid this to be done.” While these words may be regarded as obiter dicta, because not pertinent to the question then before the court, they are entitled to a very great weight as the unqualified view of an eminent jurist upon the precise question involved in this appeal. In my judgment they correctly state the law.
For the reasons stated, the writ of mandamus should have been refused, for the appointment of the appellee was forbidden by clear, necessary implication, by Section 8, Article IY, of the Constitution. In this dissent, which I cannot withhold, from the contrary view entertained by a majority of the court, my brothers Pottek and von Mosci-iziskek concur.